 1                            IN THE UNITED STATES DISTRICT COURT
 2                               FOR THE DISTRICT OF ARIZONA
 3
 4   United States of America,                   )    No. CR 18-2106-TUC-JAS (EJM)
                                                 )
 5               Plaintiff,                      )    ORDER
                                                 )
 6   vs.                                         )
                                                 )
 7                                               )
     Eduardo Soloman Navarro,                    )
 8                                               )
                 Defendant.                      )
 9                                               )
                                                 )
10
11     Pending before the Court is a Report and Recommendation issued by Magistrate Judge
12   Markovich. In the Report and Recommendation, Magistrate Judge Markovich recommends
13   granting Defendant’s motion to suppress (Doc. 76). As the Court finds that the Report and
14   Recommendation appropriately resolved the motion to suppress, the objections are denied.1
15     Accordingly, IT IS HEREBY ORDERED as follows:
16   (1) Magistrate Judge Markovich’s Report and Recommendation (Doc. 105) is accepted and
17   adopted.
18   (2) Defendant’s motion to suppress (Doc. 76) is granted on the grounds specified in the
19   Report and Recommendation.
20     DATED this 16th day of August, 2019.
21
22
23
24
25
26
            1
             The Court reviews de novo the objected-to portions of the Report and Recommendation.
27   28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The Court reviews for clear error the unobjected-to
     portions of the Report and Recommendation. See Johnson v. Zema Systems Corp., 170 F.3d 734,
28   739 (7th Cir. 1999); see also Conley v. Crabtree, 14 F. Supp. 2d 1203, 1204 (D. Or. 1998).
